STATE OF MICHIGAN

                            COURT OF APPEALS



LAKE BLUFF MOTEL, INC.,                                          UNPUBLISHED
                                                                 November 19, 2015
              Plaintiff-Appellee,

v                                                                No. 323766
                                                                 Van Buren Circuit Court
SOUTH HAVEN CHARTER TOWNSHIP,                                    LC No. 13-630788-CZ


              Defendant-Appellant.


Before: TALBOT, C.J., and K. F. KELLY and SERVITTO, JJ.

K. F. KELLY, J. (concurring).

       I concur in the result only.


                                                          /s/ Kirsten Frank Kelly




                                            -1-